DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2016/0048075 (hereinafter referred to as Takizawa) in view of U. S. Patent Application Publication No. 2013/0280527 (hereinafter referred to as Niimi).
t1-Rt3 can be fluorine (see [0902], resin XB), and has resin that has little or no fluorine atoms ([0931], resin XA) i.e., the resin with fluorine atoms is in the claim %.  Takizawa, in [0978], discloses that the top coat composition includes a basic compound such as an amine or amide compound ([0967]-[0978]) (claim 10).  Takizawa, in [0947], discloses that the composition further includes alcohol as the organic solvent can be a cyclic alcohol (a secondary alcohol) and does not include peroxide in its composition (claims 1-2, 4-6, 8-9, 11, 15-18).  Takizawa, in [0928], discloses that the resin with fluorine atoms can be less than about 20% by mass (claim 3). Takizawa, in [0012]-[0014], and in [0887]-[0931], [0978], [0947], discloses a pattern forming method for manufacturing an electronic device the method includes forming a radiation sensitive film, followed by forming a 
The difference between the claims and Takizawa is that Takizawa does not disclose that the top coat composition includes an antioxidant.
Niimi, in [0051], discloses that the top coat layer includes antioxidant in its composition.
Therefore, it would be obvious to a skilled artisan to modify Takizawa by including in the topcoat composition an antioxidant as taught by Niimi because Takizawa already teaches in [0881], that the composition of the invention includes other components such as antioxidants and preclude the use of the antioxidant in the top coat composition.
Claims 7, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2016/0048075 (hereinafter referred to as Takizawa) in view of U. S. Patent Application Publication No. 2013/0280527 (hereinafter referred to as Niimi) as applied to claims 1-6, and 8-18, above and further in view of U. S. Patent Application Publication No. 2011/0123925 (hereinafter referred to as Yun).
Takizawa in view of Niimi is discussed in paragraph no. 3, above.
Takizawa, in [0946]-[0947], discloses that the solvents in the top coat composition can be a cyclic alcohol (secondary alcohol) and in [0968], discloses that the solvents used can be mixed solvents (claims 7, 19-20).
The difference between the claims and Takizawa is that Takizawa does not disclose that the solvent can be an ether based solvent.

Therefore, it would be obvious to a skilled artisan to modify Takizawa by employing ether based solvents as taught by Yun because Takizawa, in [0968], discloses that the solvents can be mixed solvents (more than one solvent), and in [0947] discloses that the other hydrocarbon based solvents can also be used. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        September 11, 2021.